By the Court:
The result of Poorman’s failure to give bond before the first Monday in January, 1900, and the duty of the defendants in consequence of such failure are determined by section 19, 1203 and 1205 of the Revised Statutes. By the first of these sections it is provided that “Any person elected or appointed to an office of whom bond or security is by law required previous to the performance of the duties imposed on him by his office, who refuses or neglects to give such bond *512or find such security agreeably to and within the time for that purpose prescribed by law, and in all respects to qualify himself for the performance of such duties, shall be deemed to have refused to accept the office to which he was elected or appointed, and the same shall be considered vacant and be filled as provided by law.” Section 1203 provides: “The sheriff shall, within ten days after receiving his commission, and before the first Monday of January next after his election, give bond to the state with two or more sureties, approved by the county commissioners * * * * Section 1205 provides: “If the sheriff fails to give bond within the time above specified, or fails to give additional sureties on his bond, or a new bond within ten days after he has received written notice that the county commissioners require such additional surety or new bond, then the said commissioners shall declare the office vacant and said office shall thereupon be filled as provided by law.”
The case before us presents no justification for the failure of the relator to comply with the requirements of the law, nor is the court able to relieve him from the consequences which the statute in plain terms affixes to his failure.

Demurrer to answer overruled and petition dismissed.